Title: To Thomas Jefferson from George Fox Janney, 25 October 1805
From: Janney, George Fox
To: Jefferson, Thomas


                  
                     Sir,
                     Alexandria Oct: 25th. 1805
                  
                  For a considerable time past I have employed myself in Mechanical experiments, chiefly for my own amusement.—
                  From hence I have observed various powers of Mechanism which were unknown to me before, but which long ere this, have been published to the world.—At length however I have succeeded in inventing a Machine; the discovery of which I believe I may justly attribute to myself.—I had long been of the opinion that such a thing might easily be made, as it existed in one of the most known powers of mechanism.—I never communicated my sentiment however to any one on the subject, till at length convinced of the incalculable benefit it would be to my country, in almost every department, but particularly to its internal commerce, (which is the foundation of a nation’s prosperity;) I resolved in some manner to make it public to the World.—But to be the more fully convinced that my Theory was true, I formed a small machine, which imperfect & rough as it was, yet perfectly satisfied me in every respect.—
                  It now only remains for me to obtain such public or private patronage, as may enable me to carry my design into execution. Therefore, although I knew myself to be altogether unknown to you, & that I knew of no person particularly, who might do me the honor of introducing me to your Excellency, yet when I considered you not only as the distinguished Head of our most excellent Republic, but as the particular Patron of all works of merit, especially of such as tend to the advantage of our common Country; I thought that there was no person whatever, to whom I could address myself with so much probability of success as to you.
                  I would not have troubled your Excellency with this letter, but would have waited on you in person, had it not been that I knew not what engagements your Excellency might have, upon which my presence might be an intrusion, & likewise considering the short distance I was from you, I thought I would first write to you, & acquaint you with my business, &, if it pleased your Excellency to take any account of the subject which I proposed, you would be pleased to send an answer to me, & appoint a Day on which I should have the Honor of waiting on you, & illustrating my plan.
                  Sir I have the Honor to remain Your sincere friend & Humbl. Servt.
                  
                     George Fox Janney.
                  
                  
                     P.S. If it be convenient for your Excellency to appoint a Day at the beginning of the ensuing Week, you much oblige your Humble Servt.
                  
                  
                     G. F. J.
                  
               